Anderson v NYSARC, Inc. (2021 NY Slip Op 05236)





Anderson v NYSARC, Inc.


2021 NY Slip Op 05236


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


808 CA 20-01560

[*1]CARISMA ANDERSON, PLAINTIFF-APPELLANT,
vNYSARC, INC., NIAGARA COUNTY CHAPTER, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. 


HOUSH LAW OFFICES, PLLC, BUFFALO (FRANK T. HOUSH OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
BOND, SCHOENECK & KING, LLC, BUFFALO (RIANE F. LAFFERTY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered April 24, 2020. The order and judgment dismissed the complaint. 	 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court